KLEES, Judge,
dissenting.
The majority in this matter concludes that this is “not a typical obscrued stop sign case at all.”
They conclude that the cause of the accident was plaintiffs dereliction in entering a blind intersection without ascertaining that it was safe for her to do so.
The trial judge found that the combination of obstruction, plus the abnormal height of the sign were the proximate cause of the collision.
In addition the trial court found no negligence on the part of plaintiff Ms. Conerly. This finding by the trial court presupposes that Ms. Conerly either exercised due care in attempting to cross the intersection or had pre-empted the intersection.
Deference should be given the trial court’s finding and I can find no manifest error warranting a reversal.
Accordingly I respectfully dissent.